  Case 17-27138         Doc 45     Filed 12/11/18 Entered 12/11/18 07:43:47              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-27138
         JERRARI MASSEY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/11/2017.

         2) The plan was confirmed on 12/06/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/31/2018.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-27138       Doc 45       Filed 12/11/18 Entered 12/11/18 07:43:47                     Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $5,355.00
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                    $5,355.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $2,290.34
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $257.04
    Other                                                                   $21.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                $2,569.14

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
Acceptance Now                  Unsecured      1,511.00            NA              NA            0.00       0.00
CAINE & WEINER                  Unsecured         161.00           NA              NA            0.00       0.00
CHICAGO PATROLMENS CU           Unsecured         476.00           NA              NA            0.00       0.00
CHICAGO PATROLMENS FEDERAL C    Unsecured      8,820.00            NA              NA            0.00       0.00
CHICAGO PATROLMENS FEDERAL C    Unsecured      3,797.00       3,817.51        3,817.51           0.00       0.00
CHICAGO PATROLMENS FEDERAL C    Unsecured         483.00        487.09          487.09           0.00       0.00
CHICAGO PATROLMENS FEDERAL C    Unsecured         963.00        970.46          970.46           0.00       0.00
CHICAGO PATROLMENS FEDERAL C    Secured       17,675.00     27,205.69        27,205.69      1,876.19     909.67
COMCAST                         Unsecured         300.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON             Unsecured         400.00        215.43          215.43           0.00       0.00
CREDIT CONTROL LLC              Unsecured         217.00           NA              NA            0.00       0.00
CW NEXUS CREDIT CARD HOLDINGS   Unsecured         857.00        638.12          638.12           0.00       0.00
DIRECTV LLC                     Unsecured         100.00        727.36          727.36           0.00       0.00
DISCOVER FIN SVCS LLC           Unsecured          71.00           NA              NA            0.00       0.00
FLOZZELLA ANDERSON              Priority            0.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE              Priority             NA       1,498.89        1,498.89           0.00       0.00
IL DEPT OF REVENUE              Unsecured            NA       1,636.71        1,636.71           0.00       0.00
IL DEPT OF REVENUE              Secured        1,720.00            NA              NA            0.00       0.00
IL STATE DISBURSEMENT UNIT      Unsecured      3,626.87            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE        Priority       1,000.00       2,931.48        2,931.48           0.00       0.00
INTERNAL REVENUE SERVICE        Unsecured            NA     16,793.66        16,793.66           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured      1,237.00       1,288.85        1,288.85           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         916.00        952.66          952.66           0.00       0.00
LVNV FUNDING                    Unsecured      1,638.00       1,638.32        1,638.32           0.00       0.00
LVNV FUNDING                    Unsecured         726.00        726.90          726.90           0.00       0.00
Mabt/Contfin                    Unsecured         722.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured         300.00        882.55          882.55           0.00       0.00
PRA RECEIVABLES MGMT            Unsecured      2,634.00       2,688.21        2,688.21           0.00       0.00
PRA RECEIVABLES MGMT            Unsecured         512.00        512.60          512.60           0.00       0.00
QUANTUM3 GROUP LLC              Unsecured      1,233.00       1,233.83        1,233.83           0.00       0.00
Rgs Financial                   Unsecured         172.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-27138     Doc 45     Filed 12/11/18 Entered 12/11/18 07:43:47                     Desc Main
                                 Document Page 3 of 4



Scheduled Creditors:
Creditor                                  Claim           Claim         Claim        Principal        Int.
Name                            Class   Scheduled        Asserted      Allowed         Paid           Paid
SANTANDER CONSUMER USA      Unsecured     11,354.00         5,029.09    11,354.09            0.00         0.00
SANTANDER CONSUMER USA      Secured              NA         6,325.00      6,325.00           0.00         0.00
USA PAYDAY LOANS            Unsecured         900.00             NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                          Claim            Principal                Interest
                                                        Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                  $0.00                 $0.00                   $0.00
      Mortgage Arrearage                                $0.00                 $0.00                   $0.00
      Debt Secured by Vehicle                      $27,205.69             $1,876.19                 $909.67
      All Other Secured                             $6,325.00                 $0.00                   $0.00
TOTAL SECURED:                                     $33,530.69             $1,876.19                 $909.67

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                $0.00                 $0.00
       Domestic Support Ongoing                            $0.00                $0.00                 $0.00
       All Other Priority                              $4,430.37                $0.00                 $0.00
TOTAL PRIORITY:                                        $4,430.37                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                        $46,564.35                   $0.00                 $0.00


Disbursements:

       Expenses of Administration                           $2,569.14
       Disbursements to Creditors                           $2,785.86

TOTAL DISBURSEMENTS :                                                                        $5,355.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-27138         Doc 45      Filed 12/11/18 Entered 12/11/18 07:43:47                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/11/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
